Citation Nr: 1531191	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to August 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Oakland, California, which in pertinent part denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the case. 

The Veteran asserts that he has PTSD related to in-service stressor events as a result of his combat service.  The Veteran had service in the Republic of Vietnam and he is the recipient of a Purple Heart award.  VA concedes the Veteran had an in-service stressor event consistent with his combat service.  See 38 U.S.C.A. § 1154(b) (West 2014).

The crux of the matter on appeal is whether the Veteran has a current diagnosis of PTSD related to his confirmed in-service stressor events.  A review of the medical evidence contains conflicting findings on whether the Veteran has a current diagnosis of PTSD.  The Veteran's VA treatment records show a diagnosis of PTSD based on his reported medical history.  Further, a September 2009 VA treatment record specifically reflects that the Veteran satisfied the DSM-IV criteria B, C, and D to support a diagnosis of PTSD.  However, the VA examiners in both a May 2008 and a December 2012 VA psychiatric examination reports concluded that the Veteran did not have a current diagnosis of PTSD.  

The claims folder was not available for review at the time of the May 20008 VA examination, and the Veteran was afforded another VA psychiatric examination in December 2012.  In the December 2012 VA examination report, the VA examiner noted that the while the Veteran had previously experienced mental health symptoms shortly after his return from Vietnam, the Veteran did not have current symptoms that satisfied the DSM-IV criterion D to support a diagnosis of PTSD or met the criteria for any mental health diagnosis.  However, the December 2012 VA examiner failed to provide an adequate rationale statement reconciling the diagnosis of PTSD reflected in the VA treatment records or provide any rationale statement explaining why the Veteran current mental health symptoms, including depressed mood, noted on clinical examination did not support any Axis I diagnosis.  

The Board finds that another VA opinion is needed.  To facilitate the formulation of it, another VA examination shall be conducted beforehand.  Of note is that the criteria for a diagnosis of PTSD under the DSM-IV  and DSM-V must be considered.  38 C.F.R. § 4.130.  

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board in February 2015 and thus the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable.  Notably, the criteria for a PTSD diagnosis in the DSM-IV and DSM-V are not identical or substantially similar, as such both should be considered by the VA examiner. 

On remand, the Veteran's outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims folder with the Veteran's VA mental health treatment records since 2013. 

2.  Schedule the Veteran for another VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner. The examiner should elicit a complete history from the Veteran, the details of which should be recited in the examination report.  All necessary testing should be conducted.

 Based on a review of the claims file, including the Veteran's reported medical history and assertions, and the results of examination, the examiner should answer the following:

 a).  Provide a clear medical conclusion on whether the
Veteran meets the criteria for PTSD or any other diagnosis under the DSM-IV and under the DSM-V. Particular attention shall be given to PTSD diagnostic criteria C and D.

In doing so, the examiner should reconcile the previous diagnosis of PTSD in the Veteran's VA treatment records compared to the finding of no PTSD diagnosis during the 2008 and 2012 VA examinations.

b).  If PTSD is diagnosed, the examiner must specifically opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's PTSD is related to any claimed stressors.

c).  If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.
 
3.  Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The Veteran should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




